Case 1:20-cv-21430-CMA Document 35 Entered on FLSD Docket 12/01/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-21430-CIV-ALTONAGA/Goodman

  ELISA M. KABELIS, as Personal
  Representative of the Estate of
  JOSEPH KABELIS,

         Plaintiff,
  v.

  NCL (BAHAMAS), LTD.,

        Defendant.
  ________________________________/

                                               ORDER

         THIS CAUSE came before the Court on the parties’ Joint Motion for Enlargement of Time

  as to Pre-Trial Deadlines [ECF No. 34]. The parties request the Court modify the pre-trial

  deadlines contained in the June 16, 2020 Order Setting Trial (“Scheduling Order”) for completing

  fact and expert discovery and for filing pre-trial motions by at least 30 to 45 days. (See Mot. 2–

  3). The Scheduling Order established a February 8, 2021 deadline for completing fact and expert

  discovery, following which pre-trial motions are due February 23, 2021. (See Sched. Order 2).

  Ample time.

         Rather remarkably, and notwithstanding entry of the Scheduling Order over five months

  ago, “the parties agreed to hold off on discovery efforts for several months in an effort to resolve

  the case without the need for costly and prolonged litigation.” (Mot. 2). It was only apparently

  when the case did not settle at mediation in November (see Final Mediation Report [ECF No. 33]),

  that the parties realized they had much discovery yet to complete and were unprepared to meet the

  Scheduling Order’s relevant deadlines. Hence, the not unremarkable need for additional time and

  the present Motion.
Case 1:20-cv-21430-CMA Document 35 Entered on FLSD Docket 12/01/2020 Page 2 of 3

                                                            CASE NO. 20-21430-CIV-ALTONAGA


         District courts are required to “issue a scheduling order . . . [that] limit[s] the time to join

  other parties, amend the pleadings, complete discovery, and file motions.” Fed. R. Civ. P. 16(b)

  (alterations added).   Scheduling orders “control the subsequent course of the action unless

  modified by a subsequent order . . . and may be modified only on a showing of good cause[,]” Sosa

  v. Airprint Sys. Inc., 133 F.3d 1417, 1418 (11th Cir. 1998) (alterations added; quotation marks and

  citations omitted), “and with the judge’s consent[,]” Fed. R. Civ. P. 16(b)(4) (alteration added).

  The “good cause standard precludes modification unless the schedule cannot be met despite the

  diligence of the party seeking the extension.” Sosa, 133 F.3d at 1418 (quotation marks and first

  citation omitted; citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)

  (“If [a] party was not diligent, the [good cause] inquiry should end.” (alterations added))).

         The parties’ agreement to modify the schedule is no substitute for compliance with Rule

  16(b)(4)’s good cause standard. The deliberate decision to forego engaging in discovery and

  preparing experts, all with the goal of conserving costs of litigation, is the antithesis of diligence

  in meeting the Scheduling Order’s deadlines. By their own admission, the parties did not make

  diligent use of the long period the Court provided for discovery. The Court is hard-pressed to

  conclude the parties acted diligently or have established good cause under Rule 16(b)(4) for the

  requested extension of the Scheduling Order’s deadlines.

         Accordingly, it is

         ORDERED AND ADJUDGED that the Joint Motion for Enlargement of Time as to Pre-

  Trial Deadlines [ECF No. 34] is DENIED. Nevertheless, the parties are reminded the Scheduling

  Order permits them to extend the discovery deadline by agreement. (See Sched. Order 2 n.1).




                                                    2
Case 1:20-cv-21430-CMA Document 35 Entered on FLSD Docket 12/01/2020 Page 3 of 3

                                                 CASE NO. 20-21430-CIV-ALTONAGA


        DONE AND ORDERED in Miami, Florida, this 1st day of December, 2020.



                                                 _________________________________
                                                 CECILIA M. ALTONAGA
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                          3
